Citation Nr: 0605118	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the veteran's dependent spouse's need for the regular aid and 
attendance of another person.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from March 
1997 to April 2002.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim for SMC based on 
his spouse's purported need for aid and attendance of another 
person.  In June 2004, the Board remanded this case to the RO 
via the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  The case was 
subsequently transferred to the RO in Reno, Nevada, which 
issued the March 2005 supplemental statement of the case 
(SSOC) and returned the case to the Board for further 
appellate review.


FINDING OF FACT

The veteran's spouse is not blind; is not a patient in a 
nursing home; does not require the use of special prosthetic 
or orthopedic appliances; and is not bedridden.  She is able 
to dress, bathe, and feed herself; to attend to the wants of 
nature; to keep herself ordinarily clean and presentable; and 
to protect herself from the hazards or dangers incident to 
her daily environment without care or assistance on a 
regular basis.


CONCLUSION OF LAW

The criteria are not met for SMC (for the veteran's spouse) 
based on the need for the regular aid and attendance of 
another person.  38 U.S.C.A. §§ 1114, 1115, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran VCAA notice letters in April 2003 and 
July 2004.  These letters provided him with notice of the 
evidence necessary to support his claim that was not on 
record at the time the letters were issued, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The July 2004 VCAA letter 
also specifically requested that he submit any evidence in 
his possession pertaining to his claim.  Thus, the content of 
these two letters provided satisfactory VCAA notice in 
accordance with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and Pelegrini II.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-120.  With regard to the veteran's claim, 
as mentioned, VCAA notice initially was provided in April 
2003, so before the RO's initial decision concerning his 
claim in May 2003.  Consequently, this was in accordance with 
the preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  

In developing his claim, the RO obtained the veteran's 
spouse's medical records from Fort Wainwright, Alaska.  In 
addition, a VA examination was scheduled in January 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The January 
2005 VA examiner also scheduled her for a referral 
audiological examination, but she failed to report for it.  A 
note in the file indicates she told VA personnel she did not 
feel like coming in for audiology testing.  She did not call 
to cancel or reschedule the appointment.  Furthermore, the 
veteran declined his opportunity for a hearing to provide 
oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

38 U.S.C.A. § 1115 provides that a veteran entitled to 
compensation at the rates provided in 38 U.S.C.A. § 1114, and 
whose disability is rated not less than 30 percent, shall be 
entitled to additional compensation for dependents, in 
specific circumstances.  38 U.S.C.A. § 1115(1)(E) provides 
that, notwithstanding the other provisions of that paragraph, 
the monthly payable amount of account of a spouse who is (i) 
a patient in a nursing home or (ii) helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, shall be ... 
proportionate amounts for partially disabled veterans in 
accordance with paragraph (2) of this section.

38 C.F.R. § 3.351(a)(2) provides that increased compensation 
is payable to a veteran by reason of the veteran's spouse 
being in need of aid and attendance.  The applicable criteria 
for determining whether a veteran qualifies are listed in 
38 C.F.R. § 3.352(a).  These are the relevant considerations:  
inability of the individual to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the individual from hazards or dangers incident to 
his or her daily environment. 

Because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).



"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
individual is unable to perform should be considered in 
connection with his or her condition as a whole.   It is only 
necessary that the evidence establish that the individual is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Medical records from Fort Wainwright, Alaska, indicate the 
veteran's spouse was seen in January 2002 for severe symptoms 
of labyrinthitis, inflammation of the inner ear that results 
in dizziness and nausea.  These signs and symptoms 
were also thought to be consistent with Ménière's disease.  
In February 2002, she reported that she was often unable to 
leave the house due to vertigo.  An electronystagmogram 
(ENG), however, was normal.  She was evaluated again in March 
2002 for the purpose of determining whether the veteran 
should be granted a hardship discharge.  The associated 
memorandum indicates she complained of being dizzy 24 hours a 
day, and was ultimately diagnosed with nonspecific dizziness 
or vertigo of unclear etiology.  The condition was thought to 
be chronic and not remediable in the foreseeable future.  The 
doctor believed it would continue to impair the veteran's 
ability to attend to the reasonable demands of military 
service due to the distraction and episodic requirements to 
attend to his wife's needs and his chronic preoccupation with 
those needs.  His DD Form 214 confirms he was given a 
hardship discharge in April 2002.

The report of a September 2002 VA neurology examination for 
the veteran indicates he reported that he was employed on a 
full-time basis, and had only missed one day of work in the 
past three months due to a headache.  In his March 2003 claim 
for SMC, however, he stated that his wife needed constant aid 
and attention due to her dizziness associated with Ménière's 
disease.  He said she was unable to care for herself or their 
children without assistance from him.  (see also his June 
2003 notice of disagreement (NOD) and September 2003 
substantive appeal (VA Form 9)).  

The report of the more recent January 2005 VA examination, 
conducted on remand, indicates the veteran's wife said she 
began experiencing dizziness just after giving birth to her 
third child four years prior (so around 2001).  She 
complained of constant dizziness, a recent loss of hearing, 
and nausea without vomiting.  She said she fell three weeks 
before that evaluation because of vertigo.  Her husband drove 
her to the appointment, but she had a valid driver's license 
and had last driven three weeks earlier.  She was able to 
walk from one end of the house to other and sit down when she 
felt dizzy.  She was not bedridden.  She said that she 
showered, bathed, and dressed herself.  She said she needed 
assistance caring for her children when her husband was at 
work.  She was, however, able to make them lunch by herself.  
She said she typically only leaves the house three times a 
month to go to the grocery store.  

On objective physical examination, the veteran's wife was 
well-groomed, able to independently disrobe, and transfer 
herself to the examination table.  She was able to walk 20 
feet without loss of balance.  Her gait was fluid, 
coordinated and purposeful.  Romberg test was negative (used 
to measure balance).  There was no objective medical evidence 
to support a diagnosis causing her dizziness.  An audiology 
test was ordered, but as mentioned, she failed to report for 
it and indicated she was unwilling to undergo an audiology 
testing.  The VA examiner's opinion was that there was no 
medical indication she required aid and attendance because 
she was not bedridden, had a valid driver's license and was 
able to drive within the last month, could independently 
dress, bath, and feed herself, and could prepare lunches for 
her children.  Although she reported a fear of loss of 
consciousness, she had no history of syncopal episodes of 
loss of consciousness.

Based on the VA examiner's objective clinical findings and 
opinion, which the Board solicited on remand specifically to 
determine whether the veteran is entitled to SMC for his 
dependent spouse, the Board finds his wife does not meet any 
of the criteria necessary for establishing the need for 
regular  aid and attendance of another person under 38 C.F.R. 
§ 3.352.  The VA examiner's opinion is rather definitive and 
clearly unfavorable to the claim.  It also is unrefuted.  
Consequently, the claim must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for SMC (for the veteran's dependent spouse) based 
on the need for regular aid and attendance of another person 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


